
	

113 S345 IS: Sugar Reform Act of 2013
U.S. Senate
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 345
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2013
			Mrs. Shaheen (for
			 herself, Mr. Kirk,
			 Mr. Toomey, Mr.
			 Durbin, Mr. Portman,
			 Mr. Lautenberg, Mr. Corker, Mrs.
			 Feinstein, Ms. Ayotte, and
			 Mr. Alexander) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To reform the Federal sugar program, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Sugar Reform Act of
			 2013.
		2.Sugar
			 program
			(a)SugarcaneSection
			 156(a) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C.
			 7272(a)) is amended—
				(1)in paragraph (4),
			 by striking and after the semicolon at the end;
				(2)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(6)18 cents per
				pound for raw cane sugar for each of the 2013 through 2017 crop
				years.
						.
				(b)Sugar
			 beetsSection 156(b)(2) of the Federal Agriculture Improvement
			 and Reform Act of 1996 (7 U.S.C. 7272(b)(2)) is amended by striking
			 2012 and inserting 2017.
			(c)Effective
			 periodSection 156(i) of the Federal Agriculture Improvement and
			 Reform Act of 1996 (7 U.S.C. 7272(i)) is amended by striking
			 2012 and inserting 2017.
			3.Flexible
			 marketing allotments for sugar
			(a)In
			 generalSection 359b of the Agricultural Adjustment Act of 1938
			 (7 U.S.C. 1359bb) is amended—
				(1)in subsection
			 (a)(1)—
					(A)in the matter
			 before subparagraph (A), by striking 2012 and inserting
			 2017; and
					(B)in subparagraph
			 (B), by inserting at reasonable prices after
			 stocks; and
					(2)in subsection
			 (b)(1)—
					(A)in subparagraph
			 (A), by striking but after the semicolon at the end and
			 inserting and; and
					(B)by striking
			 subparagraph (B) and inserting the following:
						
							(B)appropriate to
				maintain adequate domestic supplies at reasonable prices, taking into account
				all sources of domestic supply, including
				imports.
							.
					(b)Establishment
			 of flexible marketing allotmentsSection 359c of the Agricultural
			 Adjustment Act of 1938 (7 U.S.C. 1359cc) is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (A), by striking but after the semicolon at the end
			 and inserting and; and
						(ii)by
			 striking subparagraph (B) and inserting the following:
							
								(B)appropriate to
				maintain adequate supplies at reasonable prices, taking into account all
				sources of domestic supply, including
				imports.
								;
				and
						(B)in paragraph
			 (2)(B), by inserting at reasonable prices after
			 market; and
					(2)in subsection
			 (g)(1)—
					(A)by striking
			 Adjustments.— and all that follows through
			 Subject to subparagraph (B), the and inserting
			 Adjustments.—The; and
					(B)by striking
			 subparagraph (B).
					(c)Suspension or
			 modification of provisionsSection 359j of the Agricultural
			 Adjustment Act of 1938 (7 U.S.C. 1359jj) is amended by adding at the end the
			 following:
				
					(c)Suspension or
				modification of provisionsNotwithstanding any other provision of
				this part, the Secretary may suspend or modify, in whole or in part, the
				application of any provision of this part if the Secretary determines that the
				action is appropriate, taking into account—
						(1)the interests of
				consumers, workers in the food industry, businesses (including small
				businesses), and agricultural producers; and
						(2)the relative
				competitiveness of domestically produced and imported foods containing
				sugar.
						.
			(d)Administration
			 of tariff rate quotasSection 359k of the Agricultural Adjustment
			 Act of 1938 (7 U.S.C. 1359kk) is amended to read as follows:
				
					359k.Administration of tariff rate
				quotas
						(a)EstablishmentNotwithstanding
				any other provision of law, at the beginning of the quota year, the Secretary
				shall establish the tariff-rate quotas for raw cane sugar and refined sugar at
				no less than the minimum level necessary to comply with obligations under
				international trade agreements that have been approved by Congress.
						(b)Adjustment
							(1)In
				generalSubject to subsection (a), the Secretary shall adjust the
				tariff-rate quotas for raw cane sugar and refined sugar to provide adequate
				supplies of sugar at reasonable prices in the domestic market.
							(2)Ending
				stocksSubject to paragraphs (1) and (3), the Secretary shall
				establish and adjust tariff-rate quotas in such a manner that the ratio of
				sugar stocks to total sugar use at the end of the quota year will be
				approximately 15.5 percent.
							(3)Maintenance of
				reasonable prices and avoidance of forfeitures
								(A)In
				generalThe Secretary may establish a different target for the
				ratio of ending stocks to total use if, in the judgment of the Secretary, the
				different target is necessary to prevent—
									(i)unreasonably high
				prices; or
									(ii)forfeitures of
				sugar pledged as collateral for a loan under section 156 of the Federal
				Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272).
									(B)AnnouncementThe
				Secretary shall publicly announce any establishment of a target under this
				paragraph.
								(4)ConsiderationsIn
				establishing tariff-rate quotas under subsection (a) and making adjustments
				under this subsection, the Secretary shall consider the impact of the quotas on
				consumers, workers, businesses (including small businesses), and agricultural
				producers.
							(c)Temporary
				transfer of quotas
							(1)In
				generalTo promote full use of the tariff-rate quotas for raw
				cane sugar and refined sugar, notwithstanding any other provision of law, the
				Secretary shall promulgate regulations that provide that any country that has
				been allocated a share of the quotas may temporarily transfer all or part of
				the share to any other country that has also been allocated a share of the
				quotas.
							(2)Transfers
				voluntaryAny transfer under this subsection shall be valid only
				on voluntary agreement between the transferor and the transferee, consistent
				with procedures established by the Secretary.
							(3)Transfers
				temporary
								(A)In
				generalAny transfer under this subsection shall be valid only
				for the duration of the quota year during which the transfer is made.
								(B)Following quota
				yearNo transfer under this subsection shall affect the share of
				the quota allocated to the transferor or transferee for the following quota
				year.
								.
			(e)Effective
			 periodSection 359l(a) of the Agricultural Adjustment Act of 1938
			 (7 U.S.C. 1359ll(a)) is amended by striking 2012 and inserting
			 2017.
			4.Repeal of
			 feedstock flexibility program for bioenergy producers
			(a)In
			 generalSection 9010 of the Farm Security and Rural Investment
			 Act of 2002 (7 U.S.C. 8110) is repealed.
			(b)Conforming
			 amendments
				(1)Section
			 359a(3)(B) of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1359aa(3)(B))
			 is amended—
					(A)in clause (i), by
			 inserting and after the semicolon at the end;
					(B)in clause (ii),
			 by striking ; and at the end and inserting a period; and
					(C)by striking
			 clause (iii).
					(2)Section
			 359b(c)(2)(C) of the Agricultural Adjustment Act of 1938 (7 U.S.C.
			 1359bb(c)(2)(C)) is amended by striking , except for and all
			 that follows through  of 2002.
				
